47 F.3d 1169
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James F. LOVE, Plaintiff-Appellant,v.Anthony BRIGANO, et al., Defendants-Appellees.
No. 94-3456.
United States Court of Appeals, Sixth Circuit.
Jan. 31, 1995.

1
Before:  RYAN and SILER, Circuit Judges; and MILES, District Judge.*

ORDER

2
James F. Love appeals a district court grant of summary judgment for defendants in this civil rights action filed under 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed. R. App.  P. 34(a).


3
Love filed his complaint and an amended complaint in the district court alleging thirty-one claims for relief.  Plaintiff named the defendant Ohio prison officials in their individual and official capacities and sought declaratory and injunctive relief and compensatory damages.  Plaintiff moved for partial summary judgment, defendants moved for summary judgment, and plaintiff responded in opposition.


4
The magistrate judge recommended that summary judgment for defendants be granted and that the plaintiff's motion for partial summary judgment be denied.  The district court adopted the magistrate judge's recommendation noting that no objections had been filed.  Within 10 days of the entry of judgment, plaintiff served a motion for relief from judgment seeking to file objections to the magistrate judge's report and recommendation.  Before the district court ruled on plaintiff's motion, plaintiff filed a notice of appeal taken from the district court's judgment.  Thereafter, the district court granted plaintiff's motion for relief from judgment and permitted plaintiff to file objections to the magistrate judge's report and recommendation.  Then, the district court conducted a de novo review of the magistrate judge's report and recommendation in light of plaintiff's objections and adopted the magistrate judge's recommendation and granted summary judgment for defendants.  Plaintiff then filed an amended notice of appeal and moves this court for the appointment of counsel.


5
Upon consideration, we affirm the judgment for the reasons stated in the magistrate judge's report and recommendation filed March 8, 1994, and adopted by the district court in its order filed June 8, 1994.  Essentially, the district court properly noted that plaintiff lacks standing to assert the bulk of the claims enumerated in his complaint and amended complaint.  See Heimberger v. School Dist. of Saginaw, 881 F.2d 242, 245 (6th Cir. 1989); Hamm v. Groose, 15 F.3d 110, 112 (8th Cir. 1994).  Further, we conclude that the district court did not abuse its discretion in denying class action certification in this case.  See Thompson v. County of Medina, Ohio, 29 F.3d 238, 241 (6th Cir. 1994).  Plaintiff's remaining claims on appeal lack merit.


6
Accordingly, the motion for counsel is denied and the judgment of the district court is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Wendell A. Miles, United States District Judge for the Western District of Michigan, sitting by designation